422 F.2d 403
William J. LANDON, Georgia Reed, Administratrix of theEstate of Janet Lillian McKay, Katherine Landon,and Eva Tippel, Plaintiffs,v.NATIONAL BUILDING CORPORATION and Bendix Corporation,Defendants-Appellants, and General MotorsCorporation, Defendant-Appellee.
Nos. 18953-18956.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1969, Certiorari Denied April 27, 1970, See 90S.Ct. 1502.

Victor W. Ewen, Louisville, Ky., for appellant National Building Corp.; John G. Crutchfield, Louisville, Ky., on brief; Jones, Ewen, MacKenzie & Peden, Louisville, Ky., of counsel.
C. Alex Rose, Louisville, Ky., for appellant Bendix Corp.
John A. Fulton, Louisville, Ky., for appellee General Motors Corp.; William D. Grubbs, Louisville, Ky., on brief; Woodward, Hobson & Fulton, Louisville, Ky., of counsel.
Order on motion for rehearing of 415 F.2d 860.
Before O'SULLIVAN, PHILLIPS and EDWARDS, Circuit Judges.

ORDER.

1
Defendant-appellee, General Motors Corporation, has filed a motion for rehearing which states in part:


2
'The opinion of this Court dated October 8, 1969 concludes with the following paragraph:


3
'Since, however, the Court is impressed with the fact that this case has been thoroughly tried to an approximately fair result and without other reversible error, the court will give serious consideration to a motion for rehearing of the judgment entered above if timely filed by appellee General Motors, accompanied by a waiver of claim to recovery from appellants of the 10% Of the settlement referred to above, thus allowing the court to consider remand for entry of judgment against appellants National Building Corporation and Bendix of the percentages of the settlement (65% And 25%) as actually found by the jury.'


4
'The defendant-appellee, General Motors, by this petition for rehearing hereby waives its claim to recover from National Building Corporation and Bendix Corporation 10% Of the settlement referred to in the Court's opinion ($30,000.00).  Defendant-appellee, General Motors Corporation, respectfully moves that the Court reconsider its judgment vacating the judgment of the District Court and remanding the case for a new trial and moves the Court to remand the case to the District Court for entry of a judgment against appellants, National Building Corporation and Bendix, of the percentages of the settlement (65% And 25%) as actually found by the jury.'


5
The motion for rehearing is granted.  The judgment of this court in the above-styled case is vacated.  The judgment of the District Court is vacated and the case is remanded for entry of judgment against defendant-appellants, National Building Corporation and Bendix in the respective percentages (65% And 25%) of the settlement as actually found by the jury.  The judgment should provide for National Building Corporation to pay General Motors $70,000, and Bendix, $25,000, with interest thereon in each case.